Title: To John Adams from John Ewing, 18 June 1792
From: Ewing, John
To: Adams, John



Honourable Sr.
Philada. 18 June 1792

Permit me to introduce to your Notice Mr. Samuel Miller the Son of a much esteemed Clergyman, late of Dover in the Delaware State, and formerly known to you, as I understand, there were some Connections between your Families.  He has undertaken a Tour to Boston to learn the political and ecclesiastical State of your Country, before he settles himself in a Pastoral Relation to any Church.  He is a young Gentleman of a liberal Education, an amiable moral & religious Character, modest Deportment, & promising Abilities as a Preacher.  I need say no more, to secure to him, from the V. President of the united States of America, the Attention, which his more important Business will allow.
I am with the greatest Regard for your public & private Character / honble. Sr. / your most obedt. / & very humble Servt.

John Ewing